DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2 and 4-10 (renumbered as claims 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest a timing controller circuit of an electronic paper display apparatus for displaying an image in a static display mode and a dynamic display mode, wherein the second driving signal waveform selected in the static display mode is generated by sequentially providing a fixed positive voltage maintaining in a first driving period, a fixed zero voltage maintaining in a second driving period, and a fixed negative voltage maintaining in a third driving period, wherein the first driving signal waveform selected in the dynamic display mode is generated by providing a fixed non-zero voltage maintaining in a fourth driving period, and a time length of the fourth driving period in the dynamic display mode is different from a time length of each of the first driving period, the second driving period and the third driving period in the static display mode as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KAJIYAMA et al. (US2011/0001767) discloses an image display device having a videos signal generating means which generates a video signal base on gray level information (see paragraph 41; Figs. 5, 10).
LIN et al. (US2012/0038687) discloses a driving method for a display having a binary color system wherein first and second waveforms having three driving phase of equal length for driving pixels to a full white or full black state (see paragraphs 73-78; Figs. 3, 5, 6).
SATO et al. (US2014/0078035) discloses a driving method for displaying images according to driving waveforms generating black, white, and shades of gray (see paragraphs 113-125; Figs. 7).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625